Citation Nr: 0432195	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  99-11 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating greater than 30 percent 
for service-connected post-traumatic stress disorder (PTSD) 
prior to March 9, 2001, and greater than 50 percent from 
March 9, 2001.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from February 1965 
until March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which continued the assignment of a 30 
percent disability evaluation for service-connected PTSD.  
Upon receipt of the appellant's notice of disagreement and in 
due course of appellate review, by rating decision dated in 
December 2002, the RO granted a 50 percent rating for the 
appellant's service-connected PTSD effective March 9, 2001.  
AB v. Brown, 6 Vet. App. 35 (1993).

The appellant did not request a hearing in this case.

The Board additionally notes that the appellant, through his 
representative, appears to have reasonably raised the issue 
of entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).  (See Informal Hearing 
Presentation at 1, September 2004).  Moreover, this issue was 
not previously addressed by the RO.  As such, the Board 
refers the issue of entitlement to TDIU to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his attorney, if any, of 
any information and medical or lay evidence that is necessary 
to substantiate the claim.  As part of that notice, VA is 
required to indicate which information and evidence, if any, 
the claimant is required to provide to VA and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5103(a) (West 2002)); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, however, the record shows that 
the appellant was not issued a VCAA notice letter in 
connection with his claim of entitlement to an increased 
rating greater than 30 percent for service-connected PTSD 
prior to March 9, 2001, and greater than 50 percent from 
March 9, 2001.  Therefore, as detailed below, a remand is 
required for corrective action.

The Board also notes that the appellant's VA examination 
records dated in October 2002 indicate that the appellant 
receives on-going treatment for his service-connected PTSD 
every "three to four months" at the VA outpatient medical 
facility in Iowa City.  However, the most recent VA 
outpatient treatment records contained within the appellant's 
claims file are dated in October 2002.  As such, the 
appellant's VA medical records developed since October 2002 
should be obtained and associated with the claims file.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was previously afforded a VA 
examination in October 2002 with respect to the issue here on 
appeal.  The Board notes, however, that a lay statement 
provided by the appellant's Union Steward in February 2003 
shows that the appellant's employment is being adversely 
impacted by his service-connected PTSD.  Accordingly, 
although the mere passage of time alone is insufficient to 
warrant a remand for reexamination, the fact that the 
appellant's PTSD may have worsened since his most recent VA 
examination in October 2002 mandates reexamination in this 
case.  See, e.g., 38 C.F.R. § 4.1 (2003).  ("It is...essential 
both in the examination and in the evaluation of the 
disability, that each disability be viewed in relation to its 
history.").  See VAOPGCPREC 11-95.  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is remanded for the following:

1.  The RO should issue the appellant and his 
representative a VCAA notice letter in 
connection with his claim of entitlement to 
an increased rating greater than 30 percent 
for service-connected PTSD prior to March 9, 
2001, and greater than 50 percent from March 
9, 2001 here on appeal.  They should be 
notified of any information and medical or 
lay evidence that is necessary to 
substantiate the claim; which information and 
evidence, if any, the claimant is required to 
provide to VA; and which information and 
evidence, if any, VA will attempt to obtain 
on his behalf.  They should also be notified 
that the claimant should provide any evidence 
in his possession that pertains to his claim.

2.  The appellant's VA medical records 
developed since October 2002, to include, but 
not limited to, any medical records 
pertaining to the appellant's treatment for 
his PTSD should be obtained from the VA 
medical facility in Iowa City.  All efforts 
to obtain these records should be fully 
documented, and the facility must provide a 
negative response if records are not 
available.

3.  Upon completion of the above, the 
appellant should be scheduled for a VA 
psychiatric reexamination.  The examiner 
should thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner should specifically address the 
following:

What is the severity of the appellant's 
PTSD?  The psychiatric examiner must 
provide accurate and fully descriptive 
assessments of all clinical findings 
resulting from the appellant's service-
connected PTSD.  In addition, the 
examiner must also address the presence 
or absence of the specific criteria set 
forth in VA's rating schedule for 
psychiatric disability.  The examiner 
must also provide a full multi-axial 
evaluation to include the assignment of 
a numerical score on the Global 
Assessment of Functioning (GAF) scale.  
It is imperative that the examiner 
includes an explanation of the 
significance of the assigned numerical 
score especially in light of all 
previously assigned scores.

A complete rationale for any opinion 
expressed must be provided.  If the examiner 
cannot answer the above without resorting to 
speculation, then he or she should so state.

4.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

5.  The appellant's claim of entitlement to 
an increased rating greater than 30 percent 
for service-connected PTSD prior to March 9, 
2001, and greater than 50 percent from March 
9, 2001 should then be readjudicated.  If the 
benefits sought on appeal remain denied, then 
the appellant and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




